Opinion filed February 28, 2020




                                        In The

        Eleventh Court of Appeals
                                      __________

                                  No. 11-20-00015-CR
                                      __________

                  TINA RENE DINWOODIE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 13550-D


                     MEMORANDUM OPINION
      Tina Rene Dinwoodie has filed a pro se notice of appeal related to a pro se
motion to dismiss that she filed in the trial court. In her notice of appeal, Appellant
asserted that she was appealing from the trial court’s failure to rule on the motion to
dismiss and her attorney’s ineffective assistance of counsel. We dismiss the appeal.
      When this appeal was docketed, the clerk of this court wrote Appellant and
informed her that it did not appear that the trial court had entered a final, appealable
order. We requested that Appellant respond and show grounds to continue this
appeal. Appellant filed a “brief” in this court in which she asserts that this appeal is
taken from the “presumed” denial of her motion to dismiss, that she has received
ineffective assistance of counsel, and that she is innocent. Appellant has not shown
grounds upon which this appeal may continue.
        It does not appear from the documents filed in this appeal that the trial court
acted on Appellant’s pro se motion to dismiss. The trial court forwarded the motion
to Appellant’s trial counsel and informed trial counsel that the trial court would not
consider the motion unless it was “filed by or adopted by the attorney of record.” A
defendant has no right to hybrid representation. Robinson v. State, 240 S.W.3d 919,
922 (Tex. Crim. App. 2007). A trial court’s decision not to rule on a pro se motion
is not subject to review on appeal. Id.
        Moreover, even if the trial court had acted on and denied Appellant’s motion
to dismiss, the denial of the motion would not be subject to review at this time. An
appellate court has jurisdiction to consider an appeal by a criminal defendant from a
final judgment of conviction or as otherwise authorized by law. Abbott v. State, 271
S.W.3d 694, 696–97 (Tex. Crim. App. 2008). We do not have jurisdiction to review
an interlocutory denial of a motion to dismiss. See Ahmad v. State, 158 S.W.3d 525,
527 (Tex. App.—Fort Worth 2004, pet. ref’d); Ex parte Wiley, 949 S.W.2d 3, 4 (Tex.
App.—Fort Worth 1996, no pet.) (“There is no statute providing for interlocutory
appeal of denial of a motion to dismiss.”).
        Because the trial court has not entered an order from which Appellant may
perfect an appeal, we dismiss this appeal for want of jurisdiction.


February 28, 2020                                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2